Title: 30th.
From: Adams, John Quincy
To: 


       This day the Supreme Judicial Court met, and I went and heard the chief justice, Mr. Cushing deliver the charge to the grand Jury. He spoke with much dignity, and animadverted peculiarly upon the neglect, which many of the towns in the Commonwealth, have shown of late with respect to public schools. After the charge was deliver’d Mr. Thatcher was called upon for a prayer, and although he had not a minute’s warning spoke very well, and without the least embarassment. I dined at Deacon Smith’s, and after dinner waited upon Miss Betsey Cranch, to her lodgings. I afterwards mounted my horse, and went to Cambridge where I shall pass the night with my brother. I was caught in the rain, on the road and was almost wet through and through. Charles is much pleased with his situation; and has acquired an additional importance since he enter’d College.
      